EXHIBIT 10.1

 

Cooperation Agreement of Apex Data Center. Inc

 

Party A: Apex Resources. Inc (Investor)

 

(EIN: 35-2529753)

 

Party B: Chongqing Puxin Blockchain Technology Co., Ltd. (Developer and
Operator)

 

(EIN: 91500104202985282A)

 

In consideration of jointly establishing Apex Data Center. Inc (hereinafter
referred to as the “New Company”), and jointly building a mining pool with a
capability of accommodating 100,000 dedicated servers in Washington State, the
U.S.A., Party A and Party B, through friendly negotiation, hereby agree as
follows:

 

i Content of Cooperation

 

Both parties agree to jointly set up Apex Data Center. Inc in Washington State,
the U.S.A., with a total initial investment of USD 2 million.

 

ii Proportion of Equity Allocation

 

1. Party A agrees to invest USD 2 million for the construction and operation of
data center of the New Company, holding 80% of the shares of the New Company;

 

2. Party B shall take charge of the construction and operation of data center,
and offer the custody business of its own dedicated servers, holding 20% of the
shares of the New Company.

 

iii Rights and Obligations of Party A

 

1. Party A shall make capital contribution of USD 2 million as agreed herein for
development of a data center in Washington State that can accommodate 10,000
dedicated servers as well as investment in subsequent development and
construction of all data centers;

 

2. Upon execution of the Agreement, Party A shall first pay USD 280,000 to the
account of the New Company as the first batch of development funds for the
“Willapa Valley School” data center in Washington State. All the up-front
expenses shall be reported by the CFO every month, and the fund use plan shall
be submitted to the board of directors for examination and approval and go
through financial audit by the board of directors;

 

3. Party A shall take charge of the backdoor listing and financing on the
National Association of Securities Dealers Automated Quotations (NASDAQ);

 

4. Party A shall take charge of the sales of dedicated servers in the market.

 



  1

   



 

iv Rights and Obligations of Party B

 

1. Party B shall take charge of selecting the site of the data center and
signing site lease contract;

 

2. Party B shall take charge of designing, budgeting, and constructing the data
center；

 

3. Party B shall take charge of the day-to-day operation management and
investment promotion upon the completion of the data center;

 

4. Party B shall take charge of hiring all staff, including lawyers and
financial personnel, for the New Company;

 

5. Party B shall take charge of the air transportation of 1,000 dedicated
servers (including power supply) from China to the “Willapa Valley School” data
center for the use of demonstration and model for the expansion of mining pool
and the sales of dedicated servers. However, the ownership of dedicated servers
shall belong to Party B, and the coins produced therefrom shall belong to Party
B;

 

6. 1,000 dedicated servers shall be operated in the data center, each of which
shall pay the custody fees at the fair market price and be subject to relevant
custody agreement.

 

v Miscellaneous:

 

1. Party B shall take charge of all the operational business of the data center
subordinate to the New Company;

 

2. Party A shall supervise whether Party B damages Party A’s interests during
operations;

 

3. The parties agree that Party A shall select Jacky Lo as the chairman of the
board of directors, and Party B shall assign Chenlu Nie as the CEO of the New
Company; the New Company shall adopt the CEO responsibility system;

 

4. If Party A fails to make the capital contribution of USD 2 million as agreed
herein, Party B may preferentially increase its capital contribution, which
means to reduce Party A’s shares proportionately and increase Party B’s shares
accordingly. Alternatively, the parties may through consultation agree on the
introduction of a third party’s investment, in which case Party A’s shares shall
be reduced proportionately , while Party B’s shareholding ratio and the New
Company’s operating model shall remain unchanged.

 

5. If the board of directors dismisses the designated CEO of Party B, Party B
may choose to withdraw from the New Company. In this case, Party A shall
contribute no less than USD 400,000, and shall acquire 20% shares held by Party
B in the New Company at 20% of the New Company’s valuation.

 

6. If the CEO intentionally damages the interests of Party A in the process of
operating the New Company, Party B shall pay double compensation to Party A, and
dismiss the CEO;

 



  2

   



 

vi For any matters not covered herein, the parties may otherwise sign a
supplementary agreement through consultation, which shall have the same legal
effect as this Agreement

 

vii This Agreement shall become effective upon signature by the representatives
of both parties. Any important matters shall be notified by both parties
according to the specific e-mail addresses and Wechat accounts listed below.

 

viii In the event of any dispute arising from this Agreement, any litigation
shall be subject to the laws of Washington State.

 

ix This Agreement is made in five (5) copies and each copy has a total of three
(3) pages. Each party shall hold two (2) copies and one (1) copy shall be
submitted to the board of directors for filing. All five (5) copies shall have
the same legal effect.

 

x This Agreement has Chinese and English versions. The Chinese version shall
prevail, while the English version shall be the supplement.

 

 

 

Party A: Apex Resources. Inc

 

Representative of Party A: Jacky Lo

 

Representative (Signature):

 

Party A’s E-mail Address: jacky@harborgreenus.com

 

Party A’s Wechat Account: harbo666666 Wechat Account Name: Eagle

 

Tel: 626 315 8186

 

Date: April 26, 2018

 

 

 

Party B: Chongqing Puxin Blockchain Technology Co., Ltd.

 

Representative of Party B: Chenlu Nie

 

Representative (Signature):

 

Party B’s E-mail Address: 2558141297@qq.com

 

Party B’s Wechat Account: Nie0468 Wechat Account Name: Nanfeng

 

Tel: 925 336 1958

 

Date: April 26, 2018

 

 



3



 